               Case 3:20-cv-01386-AGT Document 30 Filed 09/09/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4
      450 Golden Gate Avenue
 5    San Francisco, California 94102-3495
      Telephone: (415) 436-7198
 6    Fax: (415) 436-6748
      sharanya.mohan@usdoj.gov
 7
   Attorneys for Defendant
 8

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12
     VIVEK VERMA, CHIRAG NANDU, ASHISH                           Case No. 3:20-cv-1386 (AGT)
13   MOHAPATRA, UMANG LALIT SHAH, DIVYESH
     GANATRA, BHANU PRAKASH YADIKI,                              STIPULATION AND
14   HANCHIPURA RAMAIAH NATARAJ, PRACHI B.                       ORDER OF DISMISSAL
     RAUT, SVETLANA KRYLOVA, AND HARSHA
15   POOLA;

16           Plaintiffs,

17      v.

18   KENNETH T. (KEN) CUCCINELLI, SENIOR
     OFFICIAL PERFORMING THE DUTIES OF THE
19   DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
     SERVICES,
20
             Defendant.
21

22

23           Pursuant to Federal Rule of Civil Procedure 41(a)(2), all remaining parties who have appeared in
24 the case now stipulate to dismissal of this case on the following terms.

25           WHEREAS, Plaintiffs filed the complaint in this action on February 24, 2020, alleging
26 unreasonable delay in the adjudication of their respective Immigrant Petitions by Alien Investor (Form I-
27 526) or I-829 Petition by Investor to Remove Conditions on Permanent Resident Status. Plaintiffs

28 amended their complaint on April 3, 2020 and filed a second amended complaint (“SAC”) on June 9,

     STIPULATION AND ORDER
     3:20-CV-1386 (AGT)                              1
30
              Case 3:20-cv-01386-AGT Document 30 Filed 09/09/20 Page 2 of 4




 1 2020. The SAC is brought on behalf of ten Plaintiffs: Vivek Verma, Chirag Nandu, Ashish Mohapatra,

 2 Umang Lalit Shah, Divyesh Ganatra, Bhanu Prakash Yadiki, H.R. Nataraj, Prachi Raut, Svetlana

 3 Krylova, and Harsha Poola;

 4          WHEREAS, Defendant, among other things, moved to dismiss Plaintiff Divyesh Ganatra’s

 5 claims as moot on June 30, 2020;

 6          WHEREAS, the Court granted Defendant’s motion to dismiss Plaintiff Ganatra’s claims as moot

 7 on August 14, 2020;

 8          WHEREAS to date, Defendant has adjudicated and approved the Forms I-526 of the following

 9 remaining Plaintiffs: Chirag Nandu; Bhanu Prakash Yadiki; Prachi Raut; Umang Lalit Shah;

10 Hanchipura Nataraj; Svetlana Krylova; Vivek Verma; and Ashish Mohapatra;

11          WHEREAS, Plaintiff Harsha Poola has received a Request for Evidence (“RFE”) regarding his

12 Form I-526, and the deadline to respond to that request has not yet passed;

13          IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that

14              1.     This action is dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a)(2), with

15 each party to bear its own costs and attorney’s fees.

16              2.     USCIS will take further action within 45 days of receiving the response to the RFE

17 issued to Plaintiff Poola, and if any additional RFEs and Notices of Intent to Deny (“NOIDs”) are issued

18 for Plaintiff Poola’s petition, USCIS will take final action within 45 days of receiving a response to

19 those additional RFEs or NOIDs.

20              3.     If USCIS cannot comply with the deadlines in Paragraph 2, Plaintiffs agree to give

21 USCIS notice through their counsel of the noncompliance and seven days to remedy any such

22 noncompliance. If USCIS does not remedy any such noncompliance within seven days of such notice,

23 Plaintiffs, as applicable, may move to enforce this settlement within this case and USCIS agrees that the

24 provisions in paragraph 1 related to waiving costs and attorneys’ fees will not apply to any such costs

25 and attorneys’ fees accrued during the motion to enforce. USCIS reserves all defenses to any

26 application for fees and/or costs that any of the Plaintiff(s) may submit.
27

28

     STIPULATION AND ORDER
     3:20-CV-1386 (AGT)                              2
30
                Case 3:20-cv-01386-AGT Document 30 Filed 09/09/20 Page 3 of 4




 1               4.     However, in the event USCIS proceeds with administrative furloughs before

 2 completion of the acts required by this stipulation and order, the deadlines in Paragraph 2 are tolled until

 3 those administrative furloughs end.

 4

 5 DATED: September 9, 2020                               Respectfully submitted,

 6                                                        DAVID L. ANDERSON
                                                          United States Attorney
 7
                                                          /s/ Sharanya Mohan
 8                                                        SHARANYA MOHAN
                                                          Assistant United States Attorney1
 9
                                                          Attorney for Defendant
10

11                                                        /s/ Bradley Banias
                                                          BRADLEY BANIAS
12
                                                          Attorney for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
            1
28           I, Sharanya Mohan, hereby attest, in accordance with the Civil L.R. 5(i)(3), that the
     concurrence in the filing of this document has been obtained from the other signatories listed here.
     STIPULATION AND ORDER
     3:20-CV-1386 (AGT)                              3
30
            Case 3:20-cv-01386-AGT Document 30 Filed 09/09/20 Page 4 of 4




 1                                              ORDER

 2         Pursuant to stipulation, IT IS SO ORDERED:

 3

 4 DATED: September 9, 2020

 5                                                  HON. ALEX G. TSE
                                                    United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER
     3:20-CV-1386 (AGT)                         4
30
